Title: To George Washington from David Humphreys, 18 February 1797
From: Humphreys, David
To: Washington, George


                        
                            My dear General, 
                            Lisbon Feby 18th 1797.
                        
                        On the 1st of Janry I had pleasure of writing to you a long letter, which I
                            hope you will have received before this shall reach you. But having now nothing to say, but
                            to repeat the expressions of my veneration & affection for you, I shall not trouble
                            you with many words on the occasion. The language of gratitude
                            & friendship may be as concise, as energetic. I believe you are
                            convinced few have a larger portion of either for you. The
                            expression of these cannot but display itself on every new
                            & interesting epocha of your life. Permit me then to offer you my sincere
                            congratulations on your drawing so near to the period when your public life is to be
                            terminated... or, to speak figuratively, when, after having passed the stormy military
                            & political Seas on which you were embarked from necessity & duty, you are on the
                            point of reaching the ports of private life and domestic felicity—May tranquility, health
                            & happiness long attend you in your retirement.
                        
                        As you will have become a private Citizen before this shall be put into your
                            hand, I may now venture to ask your acceptance of a pair of Shoe & Knee Buckles,
                            made expressly for you of oriental Topases... which Captn OBrien is charged to deliver or send
                            to you. As, I think, they are neither mean or gaudy or too vulgar or too expensive, I hope
                            you will wear them very often for my sake: and that, in wearing them, you will some times
                            have the goodness to recollect, they only meant as a silent memorial of the sentiments of
                            inexpressible attachment, affection & respect, with which I shall never cease to be.
                            Your sincerest friend & Most devoted Servant
                        
                            D. Humphreys
                            
                        
                    